DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because elements 200 in Fig. 1; elements 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, 120, and 122 in Fig. 3; elements 30, 38, 48 in Fig. 4; elements 32, 36, 40, 42 in Figs. 5a and 5b; elements 30 and 44 in Fig. 6; elements 30, 54, 52, 50, 48 in Fig. 7 should be textually descriptive so one can easily understand the functions provided by the boxes and arrows.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
As to claim 1, line 9, “the NMR signal” lacks antecedent basis.  
As to claim 7, line 1, after “7”, there should be a period.
As to claim 10, line 18, after “device”, “,” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-17 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
1.  	A method for the automated quantification of an analyte in a test sample, comprising: 
supplying a 1D-NMR spectrum;
supplying a 2D-NMR spectrum; 

determining a chemical shift of the NMR signal of the analyte to be quantified from the 2D-NMR spectrum on the basis of the at least one supplied piece of information;  
determining the expected peak positions of the NMR signal of the analyte to be quantified; 
determining the actual peak positions from the I D-NMR spectrum; 
determining the peak positions of interfering signals on the basis of the expected peak positions and the actual peak positions; 
modeling the 1D-NMR spectrum on the basis of (i) the peak positions determined for interfering signals, (ii) the determined chemical shift, and (iii) the at least one supplied piece of information; 
integrating the modeled 1D-NMR spectrum; 
quantifying the analyte through internal or external referencing.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical or mental steps.  Note specification, page 20, line 3- page 21, line 26.
Regarding claim 9, “comparing a result of the quantification of the analyte with a threshold value” is considered a mathematical step.

10.	An NMR instrument comprising: 

a control device configured to control the NMR instrument and evaluate a measurement signal delivered by the NMR sensor by (i) supplying a 1D-NMR spectrum, (ii) supplying a 2D-NMR spectrum, (iii) supplying at least one piece of information about at least one analyte to be quantified, (iv) determining a chemical shift of the NMR signal of the analyte to be quantified from the 2D-NMR spectrum on the basis of the at least one supplied piece of information, (v) determining expected peak positions of the NMR signal of the analyte to be quantified, (vi) determining actual peak positions from the 1D-NMR spectrum, (vii) determining peak positions of interfering signals on the basis of the expected peak positions and the actual peak positions, (viii) modeling the 1D-NMR spectrum on the basis of (a) the peak positions determined for interfering signals, (b) the determined chemical shift, and (c) the at least one supplied piece of information, (ix) integrating the modeled 1D-NMR spectrum, and (x) quantifying the analyte through internal or external referencing; 
a display device configured to display the information determined; and 
a power supply device,.

As to claim 10 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical or mental steps.  Note specification, page 20, line 3- page 21, line 26.
The non-abstract limitations are ”supplying a 1D-NMR spectrum”; “supplying a 2D-NMR spectrum”; “supplying at least one piece of information about at least one 
A search has been performed, but no art has been found for prior art rejection at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takis et al. and Powers disclose art in NMR systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

sl